UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 13, 2014 InoLife Technologies, Inc. (Exact Name of Registrant as Specified in Charter) New York (State or Other Jurisdiction of Incorporation) 000-50863 (Commission File Number) 30-299889 (I.R.S. Employer Identification No.) P.O. Box 2223 Banner Elk, North Carolina 28604 (Address of Principal Executive Offices) 919-727-9186 (Issuer Telephone Number) Copies to: John T. Root, Jr., Attorney at Law PO Box 5666 Jacksonville, AR72078 (501) 529-8567 Tel (501) 325-1130Fax Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) InoLife Technologies, Inc. CURRENT REPORT ON FORM 8-K TABLE OF CONTENTS Item 8.01
